Citation Nr: 0020413	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which continued a 30 percent 
evaluation for the service-connected bilateral pes planus.   

During the course of the appeal, in October 1997 the Board 
remanded this case to the RO for further development.  After 
additional development, the case has been returned to the 
Board for further appellate review.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The bilateral pes planus is productive of no more than 
moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected right knee 
disability has worsened, thereby warranting a higher 
evaluation.  He contends, in essence, that his service-
connected bilateral pes planus is more disabling than 
currently evaluated.  He alleges that he has outward and 
inward swelling in both of his feet, which increases on 
standing.  The veteran asserts that he has spasms in both of 
his feet; and that he has tried orthopedic aids, but that 
they provided little relief.  The veteran relates that he has 
chosen the teaching profession because it is more sedentary 
than his previous employment as a police officer.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
the veteran has presented a well-grounded claim for an 
increased evaluation for his bilateral pes planus. 

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for his service-connected bilateral pes planus 
have been properly developed.  There is no indication of any 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the veteran's claim on appeal.  
Evidence of record include service medical records, private 
medical records, and reports of recent VA examinations in the 
1990's.  The record also contains statements from the veteran 
and the transcript of a hearing in which the veteran 
testified before an RO hearing officer in May 1997.  

In a December 1996 statement, Lawrence M. Eilender, M.D., 
stated that the veteran was treated for chronic L5-S1 
radiculopathy on the left secondary to a gunshot wound injury 
to the sciatic nerve, with chronic pain radiating down the 
left leg.  Dr. Eilender also opined that the veteran had a 
pre-existing flatfeet condition, and because of the left 
sciatic nerve injury, this had made the tingling worse in the 
feet, especially in the left foot compared to the right one.  
Also because of the flatfeet, it had contributed somewhat to 
the pain when the veteran ambulated on his left leg because 
of improper arch support.  

The report of a February 1997 VA examination of the feet 
shows complaints of painful feet which was aggravated by 
prolonged standing and walking.  The veteran also reported 
complaints of minor backache along with leg pain; and 
occasional numbness of both feet.  The veteran complained 
that since he was shot in his back in 1992, the pain his feet 
had gotten worse.  

On examination, the veteran had normal heel-toe gait.  
Examination of the feet revealed that the posture was good 
and erect; and the veteran was able to squat.  Heel and toe 
standing were both possible without complaints.  The report 
noted that the feet appeared to show loss of longitudinal 
arch, making it like flat feet.  Old surgical scars were 
present near the big toe.  The function of the feet was good 
and there was minimal deformity of the hallux rigidus of both 
feet; but there was no pain.  The veteran's gait was normal.  
There was no secondary vascular or skin changes.  Ankle pulse 
was palpable.  The range of motion was normal.  Power was 
satisfactory.  The examination report indicated that X-ray 
examination of both feet showed loss of longitudinal arch on 
weight bearing; and the report noted that "there was status-
post surgery involving the big toe and the 5th toe."  The 
diagnosis was pes planus and [that] there was evidence of 
bunion surgery.  

An associated X-ray report of February 1997 contains 
impressions of (1) no definite evidence of flat-feet; (2) 
post surgical changes seen in the regions of the 1st 
metatarsophalangeal joint bilaterally, which are unchanged 
compared to prior examinations; (3) mild plantar subluxation 
of the 1st proximal phalanx relative to the 1st metatarsal of 
the left foot noted; and (4) no other significant 
abnormality, no arthritic changes identified.

In a March 1997 statement, Fred B. Leff, D.P.M., stated that 
the veteran was being treated for symptomatic flat feet; and 
had an abducted, pronated gait with pain on manipulation with 
prolonged standing and with walking.  The statement noted 
that custom made orthoses had provided no improvement due to 
marked inward displacement.

During a May 1997 hearing, the veteran testified regarding 
the symptomatology and treatment of his bilateral pes planus 
disorder.  

In a November 1997 statement, Dr. Leff indicated that his 
evaluation of the veteran's bilateral foot disorder had not 
changed; with continued complaints of foot pain reported.  
Dr. Leff noted that examination substantiated bilateral 
chronic plantar fasciitis, bursitis and ingrown nails.  This 
was treated with injection, unna boot, nail avulsion, and 
orthotics as supportive therapy. 

The report of a June 1998 VA examination of the feet shows 
that the veteran reported that he had surgery in 1978 to both 
feet and ankles, in which some of the nails had been removed, 
and simple bunionectomies and hammer toe corrections had been 
carried out.  The veteran indicated that he was not presently 
taking medicine for his feet.  The veteran reported 
complaints of symptoms of stinging, burning, and "hurts," 
symmetrically even in both feet at the mid-arch, which come 
and go; and no other symptoms. 

On examination, there were no braces or external supports.  
The veteran was wearing Dockers shoes with soft bottoms, and 
without support or socks.  There was no gait abnormality 
shown.  The veteran did have mild pes planus deformity of a 
congenital nature.  There was no evidence of tendinitis; and 
no evidence of neurovascular abnormality.  Some of the 
toenails had been removed surgically.  The report noted that 
there was no evidence of skin breakdown or neurovascular 
abnormality.  There were multiple scars on the top of both 
feet associated with simple bunionectomy.  The veteran had 
hammer toe corrections and punctate wounds throughout both 
feet on the top for cutting of tendons of the extensor 
groups.  The veteran's gait pattern was normal.  There was no 
problem, deformity or wasting with respect to the feet.  

The report noted that callous formations were normal, even 
and symmetrical without abnormal wear pattern; and the 
veteran's shoes had no abnormal wear pattern, and were 
symmetrical.  The midfoot, forefoot and hind foot had no 
evidence of degenerative arthritis, deformity or wasting.  
The veteran inverted the subtalar joints to 25 degrees and 
everted those joints to 10 degrees evenly bilaterally; 
without complaints, problems or evidence of pathology, 
arthritis or apprehension.  The midfoot, forefoot and hind 
foot were otherwise normal.  There was no intrinsic muscle 
dysfunction to either foot or ankle region.  X-ray 
examination was normal for the left and right midfoot and 
hind foot.  

X-rays of the right forefoot showed the dislocation of the 
fourth and fifth DIP joints, secondary to surgical removal of 
the joints by the podiatrist for treatment of hammer toes.  
There was a metal suture in the medial side of the of the 
first phalanx secondary to a simple bunionectomy of the 
metatarsal and osteotomy in excellent alignment and position, 
without arthritis.  The sesamoid bones were normal.  
Examination of the right foot was otherwise normal without 
arthritis.  X-rays of the left foot showed the same findings 
as the right without arthritis or deformity.

The June 1998 VA examination report contains the following 
opinions: that the veteran had no evidence of any service-
connected aggravated or added to ankle or foot problems 
related to service; and that he had no evidence of his pes 
planus deformity of a congenital nature that was changed, 
aggravated or added to by service, or made more likely to a 
problem; that he had no evidence of any service-connected 
problems.  The examiner opined that the symptoms did not get 
worse periodically; were not disabling; did not need 
treatment or care; did not vacillate with time; and were not 
disabling from full active work without restriction, 
including that of a police officer.

In an October 1998 statement, Dr. Eilender stated that the 
veteran had a preexisting condition of pes planus during 
service, and that the injury to the left sciatic nerve had 
made the paresthesias worse in the veteran's feet, especially 
on the left side.  Dr. Eilender stated that the pes planus 
had contributed somewhat to the pain when the veteran 
ambulated.  

The report of a July 1999 VA orthopedic examination shows 
complaints of increased pain in both feet with numbness of 
the left foot and leg.  The veteran indicated that he had 
used an arch support with some comfort.  He reported that 
long standing and walking made the pain worse.  The report 
noted that in 1992 the veteran was shot in the back, and 
thereafter he started to experience pain in the outside of 
the left thigh and leg; but there used to be numbness of the 
foot; and now both feet were painful and he had to use arch 
support for some comfort and relief.  He reported that the 
left leg pain was still the same.  

On examination, both feet appeared moderately flat footed.  
There were surgical scars from previous bunion surgery; the 
skin was healthy and there was no edema or tenderness.  Power 
of the toe movements were good and strong, and ankle pulse 
was palpable.  X-ray examination of both feet revealed mild 
flat feet on both sides, otherwise unremarkable.  The 
examiner noted that an EMG study reported "normal left 
peroneal motor and sensory conduction studies.  Normal EMG of 
the left lower extremity. ... Note: right leg was not tested 
because it was asymptomatic."  The examination report 
contains a diagnosis of mild pes planus, bilateral; there was 
no evidence of any "aggravation."  The diagnosis included 
that the veteran did not use any crutches or brace, but had 
been using arch support for a long time; and surgery for 
bunion was done long before the veteran's complaints.

The report of a July 1999 VA neurological examination 
indicated that after a July 1992 gunshot wound to the back, 
the veteran developed low-back pain that had persisted, and 
which radiated from his back down his left leg as far as his 
left great toe.  The veteran reported that strength in his 
legs was poor, and he had numbness of the left foot.  On 
examination gait and station was normal, and all muscle 
groups exhibited normal strength except the left foot, which 
exhibited 10 percent weakness in dorsiflexion of the foot and 
toes.  Reflexes were symmetric; both plantars were flexor; 
and sensory examination was intact.  An EMG indicated no 
evidence of radiculopathy.  The report contains a final 
diagnosis of L5 radiculopathy by history only; no clinical 
evidence to indicate pes planus caused or aggravated 
radiculopathy.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the veteran's bilateral pes planus 
disability as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  However, where an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1995).  Those documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

The veteran's bilateral pes planus disorder is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  Under that code, a 30 percent 
evaluation is warranted for severe acquired bilateral 
flatfoot with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities.  When acquired flatfoot is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation and not 
improved by orthopedic shoes or appliances a 30 percent 
evaluation is warranted if unilateral, and a 50 percent 
evaluation is warranted if bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The appellant has complained of pain upon ambulation, and a 
November 1997 statement from Dr. Leff indicated that the 
veteran had bilateral chronic plantar fasciitis, bursitis and 
ingrown nails.  Medical records show evidence of hammertoes, 
toenail removals, and simple bunionectomy, which are not 
service-connected.  There is also clinical evidence of 
symptomatology due to a left sciatic nerve injury, which is 
not service connected.

Recent medical evidence demonstrates that the appellant's 
service-connected bilateral pes planus disorder is moderate, 
with no evidence of unusual calluses on the feet or toes, and 
no abnormal wear pattern.  X-rays showed bilateral 
dislocation of the fourth and fifth DIP joints secondary to 
surgical removal of the joints in treatment of hammer toes; 
and a metal suture in the medial side of the first phalanx 
secondary to a simple bunionectomy of the metatarsal and 
osteotomy.  X-rays showed that both feet revealed only mild 
flat feet on both sides, otherwise unremarkable findings with 
respect to pes planus; and there is no evidence shown on x-
ray studies of any arthritic involvement.  

The examiner in the June 1998 VA examination noted that there 
was no braces or external supports, and the veteran was 
wearing Dockers shoes, with soft bottoms and without support 
or socks.  The veteran showed no gait abnormality, or 
evidence of tendinitis or neurovascular abnormality.  The 
examiner made findings that the veteran had mild pes planus 
deformity of a congenital nature.  The examiner in the July 
1999 VA orthopedic examination found that both feet appeared 
moderately flat; and X-ray examination at that time revealed 
mild flat feet on both sides, otherwise unremarkable 
findings.

Physical examination has not shown limitation of motion 
associated with the bilateral pes planus disorder.  Recent 
clinical findings on examination have not shown any marked 
deformity of the feet; objective evidence of swelling; or 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis.  The recent clinical evidence also has not 
shown evidence that symptoms were not improved by orthopedic 
shoes or appliances.  

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
the service-connected bilateral foot disability.  In that 
regard, the extent of symptomatology shown for the bilateral 
foot disability is currently adequately compensated with the 
assigned rating evaluation.  The Board recognizes that there 
are situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the appellant's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, however, the medical 
evidence does not demonstrate that the appellant is 
experiencing functional loss due to pain for which a higher 
rating evaluation is warranted.  Accordingly, an increased 
evaluation for bilateral pes planus is not warranted.

The Board also finds that the evidence does not present such 
an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  The record 
indicates that the veteran is working in education, and there 
has been no showing that his service-connected bilateral foot 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
finds that the evaluation assigned appropriately takes into 
account such impairment as the veteran has reported.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 
(1995).

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for the 
veteran's service-connected bilateral pes planus.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for bilateral pes planus is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

